
	
		I
		112th CONGRESS
		1st Session
		H. R. 2687
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Mr. Kingston
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to lease
		  certain lands within Fort Pulaski National Monument, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fort Pulaski National Monument Lease
			 Authorization Act.
		2.Lease
			 authorization
			(a)In
			 generalThe Secretary of the
			 Interior (referred to in this section as the Secretary) may lease
			 to the Savannah Bar Pilots Association, or a successor organization, no more
			 than 30,000 square feet of land and improvements within Fort Pulaski National
			 Monument (referred to in this section as the Monument) at the
			 location on Cockspur Island that has been used continuously by the Savannah Bar
			 Pilots Association since 1940.
			(b)Rental fee and
			 proceeds
				(1)Rental
			 feeFor the lease authorized
			 by this Act, the Secretary shall require a rental fee based on fair market
			 value adjusted, as the Secretary deems appropriate, for amounts to be expended
			 by the lessee for property preservation, maintenance, or repair and related
			 expenses.
				(2)ProceedsDisposition
			 of the proceeds from the rental fee required pursuant to paragraph (1) shall be
			 made in accordance with section 3(k)(5) of Public Law 91–383 (16 U.S.C.
			 1a–2(k)(5)).
				(c)Terms and
			 conditionsA lease entered into under this section—
				(1)shall be for a
			 term of no more than 10 years and, at the Secretary’s discretion, for
			 successive terms of no more than 10 years at a time; and
				(2)shall include any
			 terms and conditions the Secretary determines to be necessary to protect the
			 resources of the Monument and the public interest.
				(d)Exemption from
			 applicable lawExcept as provided in section 2(b)(2) of this Act,
			 the lease authorized by this Act shall not be subject to section 3(k) of Public
			 Law 91–383 (16 U.S.C. 1a–2(k)) or section 321 of Act of June 30, 1932 (40
			 U.S.C. 1302).
			
